Burch, J.
(concurring specially): I concur in the conclusion that the ruling of the district court in sustaining the demurrer was incorrect and that the case must be remanded for further proceedings but I do not agree with that part of the opinion which holds the defendant cannot assert that the Missouri court was without jurisdiction to enter the decree of September 12, 1946, concerning the right of custody of the children. I think the defendant in this case is not bound by the rule established in Kirby v. Kirby, supra. When *610the defendant in the present action, as plaintiff filed the action for divorce in Missouri, she did not mislead that court by any false representations as to the existence of facts upon which its jurisdiction depended. There is nothing inconsistent about her having filed the action in Missouri and then having brought the children to Kansas with the court’s permission. When the Missouri court later set aside the decree which authorized' her to- bring the children to Kansas and set aside the divorce which had been granted to her husband, such order left the defendant in the position of a parent in rightful custody of her children, who was separated from her husband during the pendency of a divorce and child custody action. If, during the pendency of a divorce case, the parties are separated and live in different states, the domicile of the children controls the jurisdiction of the court hearing the divorce case, insofar as the court’s authority to enter child custody decrees is concerned. In the present case the defendant alleged that she brought the children to Kansas for the purpose and with the intent of establishing their domicile in Kansas about four months before the Missouri court entered its decree granting their custody to the plaintiff. The record -is not clear whether counsel for the plaintiff conceded in the trial court that the defendant did so. If such fact was not conceded, the trial court should have heard evidence upon the question. If evidence supports the defendant’s contention to such effect, then it would follow that the Missouri court did not have jurisdiction to enter the custody decree of September 12, 1946. In such circumstances, neither of the custody decrees entered by the Missouri court would have been res judicata upon the issue involved. The order of May 10, 1946, could not be relied upon for the purpose of res judicata because it had been set aside. The decree of September 12, 1946, relative to the custody of the children would be void because the Missouri court had lost jurisdiction to make such an order by permitting the defendant to establish a new domicile for the children when she brought them to Kansas. As I read Kruse v. Kruse, supra, and Wear v. Wear, supra, such cases support such a conclusion and should be followed although it must be conceded that there is authority to the contrary. As a result, in my opinion, the ruling of the district court sustaining the demurrer should be reversed with directions to rehear the case upon its merits and to make such disposition thereof as will best promote the present and future welfare of the children.